United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 2, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30318
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HENRY MOORE, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CR-25-ALL
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Henry Moore, Jr., appeals the district court’s revocation of

his supervised release.   He argues the his constitutional rights

were denied when the court denied his request to represent

himself as well as his request for a continuance.    The

constitutional protections required at a revocation hearing do

not include the right to self-representation.   See Martinez v.

Court of Appeal, 528 U.S. 152, 161 (2000); Gagnon v. Scarpelli,

411 U.S. 778, 782 (1973); Morrissey v. Brewer, 408 U.S. 471, 480


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30318
                                 -2-

(1972).    Moore had the benefit of counsel at the revocation

hearing and the court allowed Moore to argue on his own behalf.

Moore’s argument that he did not receive timely notice of the

charges against him is undercut by counsel’s timely receipt of

the rule to revoke.    See Morrissey, 408 U.S. 480.   Moore received

a full and fair hearing.    See id.   The court did not err in

denying his request, on the day of the hearing, to represent

himself.    See United States v. Joseph, 333 F.3d 587, 589 (5th

Cir.), cert. denied, 124 S. Ct. 446 (2003).    Nor did the court

abuse its discretion in denying him a continuance to facilitate

self-representation.    United States v. Pollani, 146 F.3d 269, 272

(5th Cir. 1998).

     AFFIRMED.